Citation Nr: 1718215	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-30 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office. 

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  This matter was previously remanded in January 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted before a decision may be rendered in the claim on appeal.

Pursuant to the January 2017 Board remand, also in January 2017, the Veteran underwent VA examination in connection with his claim.  At that time, the Veteran reported to the examiner that he had one United States Code of Military Justice violation, stating that he yelled at a female peer who reported the incident, that he had an alcohol related incident, and that he was required to take anger management classes while in service.  Based on the Veteran's above-mentioned contentions, the examiner provided a positive nexus opinion.  However, there is no evidence of record to support the statements made to the January 2017 examiner.  It does not appear that the Veteran's service personnel records are contained in the claims file, and such should be requested on remand. 

Updated VA treatment records should also be obtained.  38 U.S.C.A. 5103A (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records dated from December 2016 to present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. Request the Veteran's service personnel records through official sources.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or if no such records exist, the Veteran and his representative should be so notified and a formal finding of unavailability prepared.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and       his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all     claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




